DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Richard K. Huffman Registration No.: 41,082 on 06/15/2022.
	
This application has been amended as follows:
Claims 1, 3-4, 6, 8, 11, 13 and 15-20 are amended.
Pending claims have been amended as follows:
1. (Currently Amended) A system for detection and alert of energy resource outages, the system comprising: 
resource monitors, disposed within radio range of resource meters that each of said resource meters transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, wherein one or more of said resource monitors are configured to: 
determine if one or more of said corresponding radio signals of said resource meters are of a fixed frequency transmission protocol or frequency hopping transmission protocol by scanning each of a plurality of frequency channels for a prescribed time period and counting hits of desired meter identifiers within said each of said plurality of frequency channels; 
decode each of said one or more of said corresponding radio signals of said resource meters according to the determined fixed frequency transmission protocol or the determined frequency hopping transmission protocol to obtain one or more of said corresponding meter identifiers and current readings; and 
transmit said one or more of said corresponding meter identifiers and current readings of said resource meters over an internet; and 
a resource server, operatively coupled to said resource monitors via said internet, configured to: 
receive said one or more of said corresponding meter identifiers and current readings of said resource meters from said one or more of said resource monitors;
employ said corresponding meter identifiers and current readings to detect an outage within a geographic area; and 
send alerts to a resource provider that corresponds to said outage.

2. (Currently Amended) The system as recited in claim 1, wherein said corresponding radio signals transmitted by one or more of said resource meters comprise fixed frequency transmission protocol transmissions from automatic meter reading (AMR) meters.

3. (Currently Amended) The system as recited in claim 1, wherein said corresponding radio signals transmitted by one or more of said resource meters comprise frequency hopping transmission protocol transmissions from advanced metering infrastructure (AMI) meters.

4. (Currently Amended) The system as recited in claim 1, wherein each of said one or more of said resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to receive and decode said corresponding radio signals of the fixed frequency transmission protocol and the frequency hopping transmission protocol 

5. (Currently Amended) The system as recited in claim 1, wherein said one or more of said resource monitors transmits said one or more of said corresponding meter identifiers and current readings to said resource server at least every 30 seconds.

6. (Currently Amended) The system as recited in claim 1, wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein said polygon comprises a boundary of a subset of 

7. (Original) The system as recited in claim 6, wherein said alerts further comprise a display of said geographic area on an electronic map.

8. (Currently Amended) A system for detection and alert of energy resource outages, the system comprising: 
resource monitors, disposed within radio range of resource meters that each of said resource meters transmit corresponding radio signals indicative of corresponding meter identifiers and current readings, wherein one or more of said resource monitors are configured to: 
determine if one or more of said corresponding radio signals of said resource meters are of a fixed frequency transmission protocol or frequency hopping transmission protocol by scanning each of a plurality of frequency channels for a prescribed time period and counting hits of desired meter identifiers within said each of said plurality of frequency channels; 
decode each of said one or more of said corresponding radio signals of said resource meters according to the determined fixed frequency transmission protocol or the determined frequency hopping transmission protocol to obtain one or more of said corresponding meter identifiers and current readings; and 
transmit said one or more of said corresponding meter identifiers and current readings of said resource meters over an internet; and 
a resource server, operatively coupled to said resource monitors via said internet, configured to: 
receive said one or more of said corresponding meter identifiers and current readings of said resource meters from said one or more of said resource monitors;
employ said corresponding meter identifiers and current readings to detect an outage within a geographic area; and 
send alerts to a resource provider that corresponds to said outage; and

a provider client device executing a web browser thereon, that receives and displays said alerts.

9. (Currently Amended) The system as recited in claim 8, wherein said corresponding radio signals transmitted by one or more of said resource meters comprise fixed frequency protocol transmissions from automatic meter reading (AMR) meters.

10. (Currently Amended) The system as recited in claim 8, wherein said corresponding radio signals transmitted by one or more of said resource meters comprise frequency hopping transmission protocol transmissions from advanced metering infrastructure (AMI) meters.

11. (Currently Amended) The system as recited in claim 8, wherein each of said one or more of said resource monitors comprises a tunable narrow band receiver that scans specified narrowband frequency bands to receive and decode said corresponding radio signals of the fixed frequency transmission protocol and the frequency hopping transmission protocol 

12. (Currently Amended) The system as recited in claim 8, wherein said one or more of said resource monitors transmits said one or more of said corresponding meter identifiers and current readings to said resource server at least every 30 seconds.

13. (Currently Amended) The system as recited in claim 8, wherein said alerts comprise geographic coordinates of a polygon that defines said geographic area, and wherein said polygon comprises a boundary of a subset of 

14. (Original) The system as recited in claim 13, wherein said alerts further comprise a display of said geographic area on an electronic map.

15. (Currently Amended) A method for detection and alert of energy resource outages, the method comprising:
via one or more resource monitors, disposed within radio range of resource meters that each of the resource meters transmit corresponding radio signals indicative of corresponding meter identifiers and current readings: 
determining if one or more of the corresponding radio signals of of the resource meters are of a fixed frequency transmission protocol or a frequency hopping transmission protocol by scanning each of a plurality of frequency channels for a prescribed time period and counting hits of desired meter identifiers within the each of the plurality of frequency channels; 
decoding each of the one or more of the corresponding radio signals of the resource meters according to the determined fixed frequency transmission protocol or the determined frequency hopping transmission protocol to obtain one or more of the corresponding meter identifiers and current readings; and 
transmit the one or more of the corresponding meter identifiers and current readings of the resource meters over an internet; and 
via a resource server, operatively coupled to the one or more resource monitors via the internet: 
receiving the one or more of the corresponding meter identifiers and current readings of the resource meters from the one or more 
employing the corresponding meter identifiers and current readings to detect an outage within a geographic area; and 
sending alerts to a resource provider that corresponds to the outage.

16. (Currently Amended) The method as recited in claim 15, wherein the corresponding radio signals transmitted by the one or more of the resource meters comprise fixed frequency transmission protocol transmissions from automatic meter reading (AMR) meters.

17. (Currently Amended) The method as recited in claim 15, wherein the corresponding radio signals transmitted by the one or more of the resource meters comprise frequency hopping protocol transmissions from advanced metering infrastructure (AMI) meters.

18. (Currently Amended) The method as recited in claim 15, wherein the each of the one or more 

19. (Currently Amended) The method as recited in claim 15, wherein the one or more 

20. (Currently Amended) The method as recited in claim 15, wherein the alerts comprise geographic coordinates of a polygon that defines the geographic area, and wherein the polygon comprises a boundary of a subset of the one or more 


Reasons for Allowance:
Prior art of record does not teach, or make obvious a system for detection and alert of energy resource outages, the system comprising: one or more of said resource monitors are configured to: determine if one or more of said corresponding radio signals of said resource meters are of a fixed frequency transmission protocol or frequency hopping transmission protocol by scanning each of a plurality of frequency channels for a prescribed time period and counting hits of desired meter identifiers within said each of said plurality of frequency channels; decode each of said one or more of said corresponding radio signals of said resource meters according to the determined fixed frequency transmission protocol or the determined frequency hopping transmission protocol to obtain one or more of said corresponding meter identifiers and current readings.
US10119835B2 to Carpenter discloses a system for detection and alert of energy resource outages, the system comprising: a plurality of resource monitors (fig 2:204,208, col 3 ln 18-23), each disposed within radio range of a corresponding plurality of resource meters (fig 2:202a-202b, 206a-206b, col 3 ln 3-11) that transmit corresponding radio signals indicative of corresponding meter identifiers and current readings (col 4 ln 18-33), wherein said each of said plurality of resource monitors is configured to transmit said at least one of said corresponding meter identifiers and current readings (col 3 ln 47-60, col 4 ln 34-41) over an internet (col 3 ln 54-60); and a resource server (fig 2:216, col 4 ln 1-12), operatively coupled to said plurality of resource monitors via said internet (col 3 ln 54-60), configured to receive said at least one of said corresponding meter identifiers and current readings from said each of said plurality of resource monitors (col 3 ln 47-60, col 4 ln 34-41), and configured to employ said corresponding current readings to detect an outage within a geographic area (fig 4E, col 7 ln 64-67 and col 8 ln 1-2).
Carpenter does not disclose the system comprising: determine if one or more of said corresponding radio signals of said resource meters are of a fixed frequency transmission protocol or frequency hopping transmission protocol by scanning each of a plurality of frequency channels for a prescribed time period and counting hits of desired meter identifiers within said each of said plurality of frequency channels; decode each of said one or more of said corresponding radio signals of said resource meters according to the determined fixed frequency transmission protocol or the determined frequency hopping transmission protocol to obtain one or more of said corresponding meter identifiers and current readings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685